Citation Nr: 1426523	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck injury.

2.  Entitlement to service connection for a bilateral shoulder injury.

3.  Entitlement to service connection for a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H. 


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a July 2010 rating decision of the RO in Waco, Texas.  Jurisdiction now sits with the Waco, Texas RO. The Veteran appeared for a Travel Board hearing in December 2012.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD), entitlement to an earlier effective date for service-connected PTSD, and entitlement to compensation under 38 U.S.C.A. § 1151 for back and neck pain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2013 and December 2012 Veteran Statements.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.
REMAND

This case requires additional development on several fronts.  First, in statements submitted to VA in August and December 2012, the Veteran noted that the Social Security Administration (SSA) has declared him completely disabled "for PTSD and the degree of pain" he has.  In November 2013, the Veteran additionally stated that his grant of SSA disability benefits relate to his PTSD and neuropathy, including pain "coming from a nerve that goes up the spine which touches on one or more disc in his back."  As such, the Board finds that a remand is necessary to obtain such potentially relevant records from SSA.  See 38 C.F.R. § 3.159(c)(2). 

The Veteran has additionally stated that he received private treatment for his neck at Duke University in 2003.  In a March 2014 statement, the Veteran reported that he underwent a medical procedure in Dallas, Texas for a back injury which resulted in the necessity of the use of a walking stick for balance.  A review of the evidence of record reveals that no such medical records have been associated with the claims file.  As there may be outstanding private medical records that contain information pertinent to the Veteran's claim, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2).

In its July 2013 remand, the Board requested that the VA examiner provide an opinion as to whether the Veteran's congenital spondylolisthesis was aggravated during service, and that the examiner specifically comment on the findings of the May 2010 VA examination report in providing any opinions regarding the Veteran's service connection claims.  Unfortunately, the September 2013 VA spine examination report does not adequately address these matters.  In rendering her opinion that it is not at least as likely as not that the Veteran's back disability is related to service, the examiner noted that the Veteran's service treatment records show he was diagnosed with paravertebral spasm and x-rays of the LS spine with increased lordosis and spondylolisthesis.  She then stated that "[t]he xray findings of spondylolisthesis in 1978 were not substantiated in later xrays including an MRI taken in 2012. . . [and] therefore not substantiated as a diagnosis"  The examiner failed to provide any discussion of or otherwise indicate that she considered the May 2010 VA examination report diagnosis of spondylolisthesis, and incorrectly stated that spondylolisthesis was not substantiated at a later date.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, on remand, the Veteran must be afforded an adequate examination and opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally finds that the September 2013 VA examiner's opinion regarding the Veteran's neck disability is inadequate, as it improperly relies on a lack of medical evidence in the Veteran's service treatment records.  The Veteran has stated that while serving as a unit policeman, he was attacked by three men and was hit by a rock, sustaining an injury to his neck.  He further stated that he has had episodes of pain in his neck since active service, which have increased in frequency over time.  Upon review of the claims file and interview and examination of the Veteran, the VA relied instead on the finding that the service treatment records were "silent on any neck condition," without fully considering the Veteran's  statements of an in-service injury and of continuous symptoms of neck pain from service to the present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran's complaints were not specifically addressed, the examiner's opinion, in merely stating that there is no evidence of treatment in service, is not a sufficient rationale for VA purposes, and a reexamination and new opinion is warranted.

The Board additionally finds that a clarifying opinion on the issue of nexus regarding the Veteran's claim of entitlement to service connection for a shoulder disability is needed for proper adjudication of the claim.  In the September 2013 examination report, the examiner stated that 

x-rays of the bilateral shoulders are significant for AC tendonitis and mild deformity of the right clavicle that could be consistent with previous clavicle fractures.  However x-rays specifically of the clavicles in the same time period were negative for any findings of a fracture, old or otherwise.  Therefore it is not at least as likely as not that the Veteran's bilateral acromioclavicular degenerative arthritis is connected to military service because there are no [service treatment records] to support a shoulder condition or AC degenerative arthritis during military service.

The examiner's opinion lacks the clarity necessary for the Board to weigh against the evidence of record.  It is unclear to the Board what specific evidence the examiner is referring to in her discussion of x-rays of the clavicles "in the same time period".  The claims file does not contain any x-rays of the clavicle in the Veteran's service treatment records.  A July 2008 VA treatment record reflects that an x-ray of the Veteran's shoulders revealed mild bilateral osteoarthritis of the acromioclavicular and glenohumeral joints and mild deformity of the right clavicle consistent with the Veteran's reported history of a fracture; however, there is no mention of an x-ray of the clavicle or negative findings of a current or previous fracture.  Therefore, on remand, a clarifying opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA treatment records from November 2013 to the present.

2.  Contact the Veteran and ask that he provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from private medical providers who have treated him for a neck, back, or shoulder condition, to specifically include Duke University and the Dallas, Texas provider referenced in his March 2014 statement.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit those records.

3.  Request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA should also be included in the claims file.  

4.  After completing the above development, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any spine, neck, and shoulder disabilities.  The claims file, including a copy of this Remand and all relevant Virtual VA and VBMS records, must be provided to the examiner for review in conjunction with the examination.  While review of the entire claims file is required, particular attention is made to the following records:

(a)  May 1978 service treatment records noting diagnosis of low back strain, paravertebral spasm, and spondylolisthesis;

(b)  A May 1978 radiographic report noting lordosis and spondylolisthesis; and

(c)  May 2010 VA examination report rendering a diagnosis of spondylolisthesis.

Following an interview of the Veteran as to the history of his claimed disabilities, the examiner is requested to provide opinions as to whether it is at least as likely as not (a 50 percent or greater possibility) that any diagnosed neck or back disability, including spondylolisthesis, had its onset in, or is otherwise related to the Veteran's active duty service.  The examiner should further address whether the congenital spondylolisthesis underwent an aggravation (i.e., worsening beyond natural progression) during service. The examiner should specifically comment on the findings in the Veteran's May 2010 VA examination report in providing any opinions.  

Similarly, the examiner must provide an opinion as to whether it is at least as likely as not that a current bilateral shoulder disability is etiologically related to service.  In this regard, the examiner must address the Veteran's history of x-ray findings and the significance of such findings in ascertaining the history of the disability's onset.

All opinions must be supported by a detailed rationale in a typewritten report.

6.  Following completion of the above action, readjudicate the issues on appeal with consideration of any additional information obtained as a result of this Remand.  If the benefits sought are not granted, provide the Veteran with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




